SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):April 27, 2010 NEWALLIANCE BANCSHARES, INC. (Exact name of registrant as specified in its charter) DELAWARE 1-32007 52-2407114 (State or other jurisdiction of (Commission File Number) (I.R.S. employer incorporation or organization) identification number) 195 Church Street New Haven, Connecticut 06510 (203)787-1111 (address and telephone number) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Item 2.02 Results of Operations and Financial Conditions Item 9.01 Financial Statements and Exhibits SIGNATURES EXHIBIT INDEX EX-99.1: PRESS RELEASE Item 2.02 Results of Operations and Financial Conditions. On April 27, 2010, NewAlliance Bancshares, Inc. issued a Press Release describing its results of operation for the first quarter ended March 31, 2010. Item 9.01 Financial Statements and Exhibits. (a) Not applicable. (b) Not applicable. (c) Not applicable. (d) Exhibits. Exhibit No. Description Press Release dated April 27, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NEWALLIANCE BANCSHARES, INC. By: /s/ Glenn I. MacInnes Glenn I. MacInnes Executive Vice President and Chief Financial Officer Date:April 27, 2010 EXHIBIT INDEX Exhibit Number Description 99.1: The Company issued a Press Release dated April 27, 2010.
